Exhibit 10.4

 

FIFTH AMENDMENT TO LOAN DOCUMENTS

 

THIS FIFTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”), dated as of November
__, 2020, is among Stratos Management Systems, Inc. (f/k/a Tango Merger Sub
Corp.), a Delaware corporation (“Stratos”), American Virtual Cloud Technologies,
Inc. (f/k/a Pensare Acquisition Corp.), a Delaware corporation (“Parent” and
together with Stratos, collectively and individually, “Borrower”), COMPUTEX,
INC., a Texas corporation (“Computex”), FIRST BYTE COMPUTERS, INC., a Minnesota
corporation (“First Byte”), ENETSOLUTIONS, L.L.C., a Texas limited liability
company (“eNET”, and together with Computex and First Byte, collectively,
“Guarantors”, and each, individually, a “Guarantor”), and COMERICA BANK
(“Bank”).

 

RECITALS:

 

A. Borrower and Bank are party to that certain Credit Agreement dated as of
December 18, 2017 (as the same has been or may hereafter be amended, restated or
otherwise modified from time to time, the “Credit Agreement”).

 

B. In connection with the Credit Agreement, (i) Borrower and the Guarantors
(other than Parent) are party to that certain Security Agreement dated as of
December 18, 2017 in favor of Bank and (ii) Parent is party to that certain
Security Agreement dated as of April 7, 2020 in favor of Bank (collectively, as
the same have been or may be amended, restated or modified from time to time,
the “Security Agreement”).

 

C. In connection with the Credit Agreement, (i) the Guarantors (other than
Parent) are party to that certain Guaranty dated as of December 18, 2017 in
favor of Bank and (ii) Parent is party to that certain Guaranty dated as of
April 7, 2020 in favor of Bank (collectively, as the same have been or may
hereafter be amended, restated or otherwise modified from time to time, the
“Guaranties”).

 

D. In connection with the Credit Agreement, the Borrower and Guarantors are
party to that certain Advance Formula Agreement dated as of December 18, 2017
(as the same has been or may hereafter be amended, restated or otherwise
modified from time to time, the “Advance Formula Agreement”).

 

E. Borrower, Guarantors, and Bank now desire to amend the Credit Agreement and
the other Loan Documents as provided herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows (all provisions of this
Amendment being effective as of the date hereof unless otherwise stated herein):

 



Fifth Amendment to Loan Documents – Page 1

 

 

ARTICLE I

Definitions

 

Section 1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Credit
Agreement, as amended hereby.

 

ARTICLE II

Amendments to Loan Documents

 

Section 2.1 Additions to Definitions in Section 1(a) of the Credit Agreement.
The following definitions are hereby added to Section 1(a) of the Credit
Agreement in alphabetical order in their entirety as follows:

 

“Fifth Amendment Effective Date” shall mean November                , 2020.

 

“Liquidity” shall mean the sum of (a) the unrestricted cash and cash equivalents
of Borrower and Guarantors on deposit with or held by Bank, plus (b) the Unused
Availability.

 

“Unused Availability” shall mean, on any date of determination, the amount equal
to the sum of (a) the Advance Formula, minus (b) the aggregate outstanding
principal amount under the Revolving Credit Note.

 

Section 2.2 Amendments to Definitions in Section 1(a) of the Credit Agreement.
The following definitions in Section 1(a) of the Credit Agreement are amended
and restated to read in their entirety as follows:

 

“2020 Subordinated Debt” shall mean the Debt owed by Parent, Borrower and
Borrower’s Subsidiaries pursuant to the following documents: (a) the Securities
Purchase Agreement dated on or about the Third Amendment Effective Date, by and
among Parent and the investors party thereto and any and all convertible
debentures (including any such debentures issued following the Third Amendment
Effective Date in accordance with the terms of such Securities Purchase
Agreement) and warrants to purchase common stock issued pursuant thereto; (b)
any other convertible debentures and warrants having substantially the same
terms, conditions and subordination provisions as the debentures and warrants
issued pursuant to the foregoing clause (a) issued pursuant to one or more
agreements entered into on or after the Fifth Amendment Effective Date; (c) the
Registration Rights Agreement dated on or about the Third Amendment Effective
Date, by and among Parent and the holders party thereto; (d) the subordinated
promissory notes dated on or about or within 60 days following, the Third
Amendment Effective Date in an amount not to exceed $7,000,000 in the aggregate,
by Parent in favor of certain holders party thereto and issued in settlement of
certain obligations of Parent to the holders thereof as evidenced by letter
agreements (or other agreements evidencing such settlements) dated on or about
or within 60 days following, the Third Amendment Effective Date between Parent
and each holder of such subordinated promissory notes; and (e) any other
documents, agreement, and instruments related thereto; provided, however, that
the aggregate principal amount of any convertible debentures issued pursuant to
the foregoing clauses (a) and (b) shall not exceed, in the aggregate,
$100,000,000.

 



Fifth Amendment to Loan Documents – Page 2

 

 

“Revolving Credit Note” shall mean the Fourth Amended and Restated Master
Revolving Note dated the Fifth Amendment Effective Date in the maximum original
principal amount of $16,500,000 made by Borrower payable to the order of Bank,
as the same has been or may be renewed, extended, modified, increased, or
restated from time to time.

 

“Term Note” shall mean the Second Amended and Restated Term Note dated the Third
Amendment Effective Date in the maximum original principal amount of
$5,821,428.54 made by Borrower payable to the order of Bank, as the same has
been or may be amended, renewed, extended, modified, increased or restated from
time to time.

 

Section 2.3 Addition to Section 2 of the Credit Agreement. A new clause (c) is
added to the end of Section 2 of the Credit Agreement to read in its entirety as
follows:

 

(c) Amendment Fee. An amendment fee equal to $100,000 (the “Amendment Fee”)
shall be deemed fully earned as of the Fifth Amendment Effective Date and shall
be due and payable as follows:

 

(i) $50,000 shall be due and payable as of the Fifth Amendment Effective Date;
and

 

(ii) $50,000 shall be due and payable on April 1, 2021; provided, however, if
the Borrower satisfied one of the following conditions, then Bank agrees that
payment of this portion of the Amendment Fee is waived:

 

(A) Borrower has paid in full all Indebtedness and all of Bank’s commitments
under the Credit Agreement have been terminated; or

 

(B) Borrower has provided sufficient cash collateral to Bank to secure all of
the outstanding Indebtedness.

 

Section 2.4 Amendment to Section 4(k) of the Credit Agreement. The reference to
the phrase "Within thirty (30) days of the Third Amendment Effective Date" in
Section 4(k) of the Credit Agreement is hereby deleted and the reference to the
phrase "On or before December 31, 2020" is inserted in lieu thereof.

 

Section 2.5 Amendment to Section 4(l) of the Credit Agreement. Section 4(l) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(l) Liquidity. At all times beginning January 31, 2021 and tested monthly at the
end of each month thereafter, maintain Liquidity of at least Three Million and
No/100 Dollars ($3,000,000.00).

 



Fifth Amendment to Loan Documents – Page 3

 

 

Section 2.6 Amendment to Section 4(q) of the Credit Agreement. The reference to
the phrase "Within forty-five (45) days of the Third Amendment Effective Date"
in Section 4(q) of the Credit Agreement is hereby deleted and the reference to
the phrase "On or before December 31, 2020" is inserted in lieu thereof.

 

Section 2.7 Amendment to Section 4 of the Credit Agreement. A new clause (w) is
added to the end of Section 4 of the Credit Agreement to read in its entirety as
follows:

 

(w) Fifth Amendment Post-Closing Deliverables. On or before December 31, 2020,
Borrower shall deliver to Bank evidence that all insurance required under
Section 4(d) of the Credit Agreement shall have been endorsed to list Bank as an
additional insured or lender loss payee, as appropriate, all in form and
substance satisfactory to Bank.

 

Section 2.8 Amendment to Section 5(d) of the Credit Agreement. Section 5(d) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(d) Debt. Incur, create, assume or permit to exist any Debt of any kind or
nature whatsoever, except (without duplication) for (i) the Indebtedness,
(ii) Subordinated Debt, (iii) existing indebtedness (if any) to the extent set
forth in the Schedule of Debt attached hereto or in the most recent financial
statements of Borrower delivered to Bank prior to the date of this Agreement,
(iv) unsecured trade indebtedness, utility indebtedness and non-extraordinary
accounts payable incurred and paid in the ordinary course of business,
(v) purchase money indebtedness and lease obligations (whether in respect of
capitalized leases, operating leases or otherwise, but not leases in respect of
real property pursuant to which the Loan Parties are a tenant), not otherwise
disclosed in said Schedule of Debt or such most recent financial statements, not
to exceed $1,000,000, in aggregate, at any time, (vi) Debt owing solely between
or among Loan Parties, (vii) Debt owed by any Foreign Subsidiary to a Loan Party
in an aggregate outstanding amount not to exceed $100,000 at any time, (viii)
Ingram Micro Debt, (ix) other unsecured Debt not to exceed $100,000, in
aggregate, at any time outstanding; (x) any Debt incurred in connection with any
Capital Expenditure set forth on the Schedule of Permitted Capital Expenditures,
(xi) unsecured Debt incurred for the sole purpose of financing insurance
premiums in an aggregate outstanding amount not to exceed $1,500,000 at any
time, (xii) the Permitted PPP Loan so long as (1) it is unsecured and (2) the
aggregate principal amount of the Permitted PPP Loan shall not exceed $4,200,000
at any one time outstanding; (xiii) the 2020 Subordinated Debt; and (xiv) any
Debt incurred to refinance any Debt referred to in this Section 5(d); provided,
that the principal amount of the Indebtedness secured thereby is not increased.

 

ARTICLE III 

 

No Waiver

 

Section 3.1 No Waiver. Nothing contained herein shall be construed as a consent
to or waiver of any Default or Event of Default, which may now exist or
hereafter occur or any violation of any term, covenant or provision of the
Credit Agreement or any other Loan Document. All rights and remedies of Bank are
hereby expressly reserved with respect to any such Default or Event of Default.
Nothing contained herein shall affect or diminish the right of Bank to require
strict performance by each Loan Party of each provision of any Loan Document to
which such Loan Party is a party, except as expressly provided herein. Except as
amended hereby, all terms and provisions and all rights and remedies of Bank
under the Loan Documents shall continue in full force and effect and are hereby
confirmed and ratified in all respects.

 



Fifth Amendment to Loan Documents – Page 4

 

 

ARTICLE IV

Conditions Precedent

 

Section 4.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

 

(a) Bank shall have received this Amendment properly executed by Borrower,
Guarantors and Bank.

 

(b) Bank shall have received payment of not less than $250,000 to be applied as
a prepayment to the outstanding principal balance of the Term Note.

 

(c) The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct in all material respects
as of the date hereof as if made on the date hereof.

 

(d) No Default or Event of Default shall have occurred and be continuing.

 

(e) Bank shall have received payment of $50,000 of the Amendment Fee due and
payable as of the date hereof.

 

ARTICLE V

Ratifications, Representations and Warranties

 

Section 5.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Each of Borrower, Guarantors and Bank agree that the Credit Agreement,
as amended hereby, and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms. Each
Guarantor hereby consents and agrees to this Amendment and agrees that each Loan
Document to which such Person is a party shall remain in full force and effect
and shall continue to (a) in the case of the Guaranty, guarantee the
Indebtedness (as defined in the Guaranty) and the other amounts and obligations
as provided in the Guaranty, and (b) be the legal, valid and binding obligation
of such Person and enforceable against such Person in accordance with its terms.

 

Section 5.2 Representations and Warranties. Each of Borrower and Guarantors
hereby represents and warrants to the Bank that (a) with respect to Borrower,
the execution, delivery and performance of this Amendment and any and all other
Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite company or other action on the part of Borrower and
will not violate the charter or organizational documents of Borrower, (b) the
representations and warranties contained in the Credit Agreement and each other
Loan Document are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof (except for such
representations and warranties as are limited by their express terms to a
specific date), and (c) effective upon the execution of this Amendment and the
Loan Documents executed in connection herewith, no Default or Event of Default
(other than the Subject Default) has occurred and is continuing.

 



Fifth Amendment to Loan Documents – Page 5

 

 

ARTICLE VI

Miscellaneous

 

Section 6.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document executed in connection
herewith shall survive the execution and delivery of this Amendment, and no
investigation by Bank or any closing shall affect the representations and
warranties or the right of Bank to rely upon them.

 

Section 6.2 Reference to Agreement. Each of the Credit Agreement, the Loan
Documents and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement and the Loan Documents, as amended hereby, are
hereby amended so that any reference in such documents to the Credit Agreement
and the Loan Documents shall mean a reference to the Credit Agreement and the
Loan Documents as amended hereby.

 

Section 6.3 Expenses of Bank. As provided in the Credit Agreement, each of
Borrower agrees to pay on written demand all reasonable and documented costs and
expenses incurred by Bank in connection with the preparation, negotiation, and
execution of this Amendment and any other documents executed pursuant hereto and
any and all amendments, modifications, and supplements thereto, including
without limitation the reasonable costs and fees of Bank’s legal counsel, and
all costs and expenses incurred by Bank in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other document executed in connection therewith, including without limitation
the costs and reasonable fees of Bank’s legal counsel.

 

Section 6.4 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 6.5 Applicable Law. This Amendment and all other documents executed
pursuant hereto shall be deemed to have been made and to be performable in
Dallas, Dallas County, Texas and shall be governed by and construed in
accordance with the laws of the State of Texas.

 

Section 6.6 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Bank, each Borrower, each Guarantor, and their
respective successors, assigns, heirs, executors and personal representatives,
except neither Borrower, nor any Guarantor may assign or transfer any of its
rights or obligations hereunder without the prior written consent of Bank.

 



Fifth Amendment to Loan Documents – Page 6

 

 

Section 6.7 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same agreement. The signature of a party to any counterpart shall be
sufficient to legally bind such party. Bank may remove the signature pages from
one or more counterparts and attach them to any other counterpart for the
purpose of having a single document containing the signatures of all parties.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile, emailed portable document format (“pdf”), or tagged image file format
(“tiff”) or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of an original executed
counterpart of a signature page to this Amendment. Any party sending an executed
counterpart of a signature page to this Amendment by facsimile, pdf, tiff or any
other electronic means shall also send the original thereof to Bank within five
(5) days thereafter, but failure to do so shall not affect the validity,
enforceability, or binding effect of this Amendment.

 

Section 6.8 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

Section 6.9 ENTIRE AGREEMENT. THE CREDIT AGREEMENT, THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH
THE CREDIT AGREEMENT OR THIS AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

Section 6.10 INDEMNIFICATION OF BANK. EACH OF THE LOAN PARTIES HEREBY AGREES TO
INDEMNIFY BANK AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, ATTORNEYS, AFFILIATES, AND AGENTS
(COLLECTIVELY, “RELEASED PARTIES”) FROM, AND HOLD EACH OF THEM HARMLESS AGAINST,
ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF
THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO
(a) ANY AND ALL FAILURES BY SUCH LOAN PARTY TO COMPLY WITH ITS AGREEMENTS
CONTAINED IN THE LOAN DOCUMENTS, (b) THE NEGOTIATION, EXECUTION, DELIVERY,
PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS PRIOR
TO THE DATE HEREOF, (c) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS PRIOR TO THE DATE HEREOF, (d) ANY BREACH PRIOR TO THE DATE HEREOF BY
SUCH LOAN PARTY OR SUMMIT OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER
AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS OR (e) ANY INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING RELATING TO ANY OF THE FOREGOING
(COLLECTIVELY, “RELEASED CLAIMS”). WITHOUT LIMITING ANY PROVISION OF THIS
AMENDMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO
BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS
AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RESULTING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH PERSON; PROVIDED,
HOWEVER, NO PERSON SHALL BE INDEMNIFIED HEREUNDER FOR ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

 



Fifth Amendment to Loan Documents – Page 7

 

 

Section 6.11 WAIVER AND RELEASE. TO INDUCE BANK TO AGREE TO THE TERMS OF THIS
AMENDMENT, EACH OF THE LOAN PARTIES REPRESENTS AND WARRANTS THAT AS OF THE DATE
OF THIS AMENDMENT IT OR HE HAS NO CLAIMS AGAINST RELEASED PARTIES AND IN
ACCORDANCE THEREWITH IT:

 

(a) WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING
PRIOR TO THE DATE OF THIS AMENDMENT; AND

 

(b) RELEASE. RELEASES, ACQUITS AND FOREVER DISCHARGES RELEASED PARTIES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, COUNTERCLAIMS, CONTROVERSIES,
COSTS, DEBTS, SUMS OF MONEY, ACCOUNTS, BONDS, BILLS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH SUCH LOAN PARTY EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE
AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THIS AMENDMENT, THE LOAN DOCUMENTS OR THE TRANSACTIONS DIRECTLY
OR INDIRECTLY CONTEMPLATED THEREBY.

 

Section 6.12 COVENANT NOT TO SUE. EACH OF THE LOAN PARTIES FURTHER COVENANTS NOT
TO SUE THE RELEASED PARTIES ON ACCOUNT OF ANY OF THE RELEASED CLAIMS, AND
EXPRESSLY WAIVES ANY AND ALL DEFENSES IT OR HE MAY HAVE IN CONNECTION WITH ITS
OR HIS OBLIGATIONS UNDER THIS AMENDMENT OR THE OTHER LOAN DOCUMENTS. THIS
SECTION IS IN ADDITION TO AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE,
COVENANT NOT TO SUE, OR WAIVER BY SUCH LOAN PARTY IN FAVOR OF THE RELEASED
PARTIES.

 

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

Fifth Amendment to Loan Documents – Page 8

 

 

Executed as of the date first written above.

 

  BORROWER:       Stratos Management Systems, Inc. (f/k/a Tango Merger Sub
Corp.) and           By:

/s/ Thomas H. King

    Name:  Thomas H. King     Title:

Treasurer & Secretary

          American Virtual Cloud Technologies, Inc.   (f/k/a Pensare Acquisition
Corp.)           By: /s/ Thomas H. King     Name: Thomas H. King     Title:

Chief Financial Officer

          GUARANTORS:           COMPUTEX, INC.   FIRST BYTE COMPUTERS, INC.  
eNETsolutions, L.L.C.           By: /s/ Thomas H. King     Name: Thomas H. King
    Title: Treasurer & Secretary       of each entity listed above          
BANK:       COMERICA BANK           By:

/s/ Chris D. Reed

    Chris D. Reed     Vice President

 

 

 

Fifth Amendment to Loan Documents – Signature Page



 

